F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                   UNITED STATES CO URT O F APPEALS
                                                                     October 18, 2006
                                TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                       Clerk of Court

 UNITED STATES OF AM ERICA,
              Plaintiff-Appellee,                        No. 05-6391
 v.                                               (D.C. No. CR-93-175-R)
 RAYM OND HOW ARD HICKM AN,                             (W . D. Okla.)
              Defendant-Appellant.



                          OR D ER AND JUDGEM ENT *


Before K ELLY, M cK AY, and LUCERO, Circuit Judges.


      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2). The case is therefore

ordered submitted without oral argument.

      Appellant Raymond Howard Hickman w as convicted by a jury of one count

of conspiracy to possess with intent to distribute and to distribute cocaine powder

and/or cocaine base (crack) in violation of 21 U.S.C. §§ 841(a)(1) and 846, three

counts of distribution of cocaine base in violation of 21 U.S.C. § 841(a)(1), three



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
counts of possession with intent to distribute cocaine base in violation of 21

U.S.C. § 841(a)(1), and one count of distribution of cocaine to a person under age

twenty-one in violation of 21 U.S.C. § 859. Appellant was originally sentenced

in the aggregate to life imprisonment. This was reduced to 232 months following

multiple resentencings and at least one government-filed motion for sentence

reduction pursuant to Federal Rule of Criminal Procedure 35.

      Appellant now appeals the denial of his most recent motion for sentence

reduction pursuant to 18 U.S.C. § 3582(c)(2). This motion appears to be identical

to one previously rejected on the merits by the district court on September 17,

2003, the appeal from which was denied by this court for untimeliness.

Accordingly, the district court noted that Appellant’s motion was merely “an

attempt to ‘revive’ his appeal rights” and denied the motion. Order of Sept. 17,

2003, Doc. 833 at 1.

      As Appellant is proceeding pro se, we liberally construe his pleadings. See

Haines v. Kerner, 404 U.S. 519, 520-21 (1972) (per curiam). The district court’s

decision to deny a reduction in a sentence under § 3582(c)(2) is a discretionary

one, which we review for abuse of discretion. United States v. Dorrough, 84 F.3d
1309, 1311 (10th Cir. 1996). W e review the district court’s interpretation of the

sentencing guidelines and other legal issues de novo. United States v. Smartt, 129
F.3d 539, 540 (10th Cir. 1997).

      The crux of Appellant’s argument is that Amendment 591 to the Sentencing

                                         -2-
Guidelines requires a reduction in sentence. Appellant claims he received a one-

point enhancement on his §§ 841(a)(1) and 846 convictions under § 2D1.2.

        In November 2000, Amendment 591 was promulgated to resolve a circuit

split

        regarding whether the enhanced penalties in § 2D1.2 (Drug Offenses
        Occurring Near Protected Locations or Involving Underage or
        Pregnant Individuals) apply only in a case in which the defendant
        was convicted of an offense referenced to that guideline or,
        alternatively, in any case in which the defendant's relevant conduct
        included drug sales in a protected location or involving a protected
        individual.

U.S. Sentencing Guidelines M anual app. C, amend. 591. Following Amendment

591, the enhanced penalties under § 2D1.2 were to be applied “only in a case in

which the defendant is convicted of a statutory violation of drug trafficking in a

protected location or involving an underage or pregnant individual . . . or in a

case in which the defendant stipulated to such a statutory violation.” U.S.

Sentencing Guidelines M anual § 2D1.2, cmt. n.1.

        The district court’s denial of Appellant’s first motion for reduction of

sentence cogently explains the grouping of A ppellant’s convictions under §

3D1.2(d) and resulting base offense level determination. W e see no need to

repeat that exercise here. It is sufficient to note that Appellant’s sentence was not

“enhanced.” Regardless, Amendment 591 does not apply to Appellant’s case as

illustrated in great detail by the district court in its order.

        W e have carefully reviewed the parties’ briefs, the voluminous record, the

                                            -3-
myriad sentencing decisions, and the district court’s orders on the present issue.

For substantially the same reasons as laid out by the district court in its two

orders, we A FFIR M the denial of the motion for reduction of sentence.

Appellant’s motion to proceed in form a pauperis on appeal, however, is

GR ANTED.

                                                Entered for the Court



                                                M onroe G. M cKay
                                                Circuit Judge




                                          -4-